Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Allowable Subject Matter
Claims 1-3, 5 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach or suggest the combination of elements including 
(Claim 1) a connector, comprising: a connector body having an insertion hole that allows a connection member to be inserted thereinto, the connection member having a plate shape or a sheet shape; a plurality of contacts; a first elastic member; and a second elastic member, wherein the insertion hole is divided into a central insertion hole, a first end insertion hole, and a second end insertion hole, in a widthwise direction of the connection member, the central insertion hole is located at a central part of the connecter body, the first end insertion hole is located at one of ends of the connector body, and the second end insertion hole is located at another one of the ends of the connector body, the widthwise direction intersecting an insertion direction of the connection member, the central insertion hole, the first end insertion hole, and the second end insertion hole communicate with one another, the central insertion hole is narrower in a thickness direction of the connection member than the first and second end insertion holes, the thickness direction intersecting the insertion direction and the width direction, the contacts are each supported by the connector body behind the central insertion hole, and the first and second elastic members each include a base fixed to an edge of .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS SLOAN CHAMBERS whose telephone number is (571)272-6813.  The examiner can normally be reached on M-F 8:30a.m.-5:00p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/TRAVIS S CHAMBERS/Primary Examiner, Art Unit 2831                                                                                                                                                                                                        05/11/2021